Citation Nr: 1207966	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-10 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Decision Review Officer at a hearing held at her local RO in December 2010.  A transcript is of record.

In May 1997, the RO denied claims of service connection for depression and a personality disorder.  The Veteran failed to submit a timely notice of disagreement (NOD) with the May 1997 rating decision.  As such, and because the RO closed her appeal, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Nonetheless, the Veteran's current claim has not been characterized by the Board as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is seeking service connection for a disability that is a distinctly different diagnosis than the one at issue in her prior claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because the Veteran is currently diagnosed as having bipolar disorder, in addition to the previously denied depression and personality disorder, the Board construes the current appeal as a new claim, rather than an application to reopen the previous claims of service connection. 

The Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran specified that she was seeking service connection for bipolar disorder, the claim has been broadened to include other psychiatric disabilities and is recharacterized accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include bipolar disorder and depression.

Service treatment records show that the Veteran was diagnosed with a psychosis, not otherwise specified (NOS), in August 1996 after she complained of depression and voices in her head.  A report of a Chapter Examination in September 1996 indicates that she received a Chapter 5 discharge for a personality disorder with paranoid and aggressive traits.  On a Report of Medical History accompanying the Chapter Examination Report, she reported symptoms of frequent trouble sleeping, depression or excessive worry, and memory loss.  Her DD Form 214 shows a personality disorder was the reason for discharge.

On a VA examination conducted in December 1996, within one year of separation, she was diagnosed with an adjustment disorder with depressed mood.  The current VA treatment records contain diagnoses of depression and bipolar disorder.

It is unclear to the Board as to whether the Veteran currently has an acquired psychiatric disorder that had its onset in service, within one year of service, or that is otherwise related to service.  She has competently reported continuity of psychiatric symptomatology which suggests a possible nexus between the psychosis diagnosed in-service (and/or the adjustment disorder diagnosed immediately after service) and her current diagnoses of bipolar disorder and depression.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, a medical examination with opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, on remand the RO must ensure that all pertinent, outstanding records, including VA treatment records, are associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

In a February 2012 statement, the Veteran, through her representative, argued that there was clear and unmistakable error (CUE) in the RO's May 1997 denial of service connection for a personality disorder and depression.  This claim is remanded so that the RO may adjudicate the Veteran's claim for CUE in the first instance, as articulated by her representative. 

The Board further notes that an unappealed decision by the RO is final in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  As such, the Veteran's challenge to the May 1997 rating decision is inextricably intertwined with her service connection claim for an acquired psychiatric disorder, because finality presumes the absence of CUE, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183(1991).  Thus, the Board must defer consideration of the Veteran's service connection claim until the RO adjudicates, in the first instance, her CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333(2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  The Board also notes that the fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Thus, the CUE claim should not be returned to the Board unless it is properly appealed.  See 38 C.F.R. § 20.200.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or appropriate service department to obtain complete copies of the Veteran's service personnel records from her period of active duty.  All efforts to locate these records should be documented.  If the records are not found, a formal finding of unavailability must be issued and the Veteran should be notified.

2.  Contact the Veteran and request that she identify any and all outstanding private treatment records related to her claimed psychiatric disability.  Thereafter, the RO should request that the Veteran provide (or authorize VA to obtain) these records.  Obtain complete copies of VA treatment records dated from December 2009 to the present and associate these records with the claims file.  All efforts to obtain records should be fully documented in the record.

3.  Notify the Veteran that she may submit lay statements from herself, as well as from individuals, such as friends and/or family members, who have first-hand knowledge of the onset and/or chronicity of her psychiatric symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent outstanding records with the claims folder, afford the Veteran a VA examination to determine the nature, extent and severity her claimed psychiatric disability.  The claims folder should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present.  The examiner should also conduct any and all indicated tests and studies.

Based on a review of the evidence contained in the claims file, the examiner must opine as to whether it is at least as likely as not that any currently identified acquired psychiatric disorder had its onset during service; or within one year of service discharge (i.e. by September 1997) or is otherwise etiologically related to the Veteran's service 

In answering this question, please discuss whether the August 1996 diagnosis of psychosis, NOS and/or the December 1996 diagnosis of adjustment disorder reflects an initial manifestation of the Veteran's current acquired psychiatric disorder.  In doing so, the examiner must either rule in or exclude a diagnosis of a psychotic disorder, i.e., a psychosis.

Also, please acknowledge and discuss the competent and credible lay evidence regarding the onset of the Veteran's psychiatric symptomatology and her reported continuity of depression, in relation to her current diagnosis(es). 

The examiner must provide a complete, fully-reasoned rationale that includes a discussion of the pertinent evidence in the claims file and medical principles that you used in forming your opinion.  If you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Then, readjudicate the claim, to include whether CUE existed in the May 1997 rating decision.  The appellant must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

